Name: Commission Regulation (EEC) No 3717/90 of 19 December 1990 amending regulation (EEC) No 4061/88 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: trade;  political geography;  tariff policy;  foodstuff;  plant product
 Date Published: nan

 21 . 12. 90 Official Journal of the European Communities No L 358/49 COMMISSION REGULATION (EEC) No 3717/90 of 19 December 1990 amending Regulation (EEC) No 4061/88 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia (3), as last amended by Regulation (EEC) No 2781 /90 (4), and in particular Article 5 thereof, Article 1 i Regulation (EEC) No 4061 /88 is hereby amended as follows : 1 . the following Article la is inserted : 'Article la 1 . The quantity of 19 900 tonnes of which import is covered by this Regulation shall be allocated as follows : (a) 16 950 tonnes to import licence holders for the same products under Regulation (EEC) No 1201 /88 during the previous three calendar years ; (b) 2 950 tonnes to importers not meeting the require ­ ment stated at (a). However, should the quantity indicated at (a) or (b) not be applied for or be applied for only in part the avai ­ lable quantity shall be allocated to applications made by the other group of importers . Allocation shall be made by 31 October in the current year. 2. (a) An importer covered by paragraph 1 (a) may not apply during any six-month period for more than 60 % of the average annual quantity of the products in question originating in Yugoslavia covered by import licences issued to him for the previous three calendar years ; (b) An importer covered by paragraph 1 (b) may not apply during a six-month period for more than 10 % of the available quantity indicated thereunder. 3. Member States shall, as indicated in Article 13 (3) of Commission Regulation (EEC) No 2405/89 (*), notify the Commission of quantities for which licence applications have been made, giving separate figures for those covered by (a) and (b) in paragraph 1 . Whereas Commission Regulation (EEC) No 4061 /88 (*), as corrected by Regulation (EEC) No 582/89 (*), provides for import licences to be issued to any person applying in line with the provisions in force on import licences and advance fixing for processed fruits and vegetables and with the specific provisions of that Regulation ; Whereas experience in the last two years has shown that these provisions do not suffice to prevent applications for licences for quantities very much greater than importers' true requirements ; whereas this affects the proper opera ­ tion of the system ; whereas additional provisions on the issuing of import licences are required to guarantee proper utilization of the overall quantity available ; whereas the bulk of that quantity should be reserved for previous importers of sour cherry processed products originating in Yugoslavia, on the basis of their imports during the last three years ; whereas this Provision will still ensure new importers access to the overall quantity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, 0 OJ No L 227, 4. 8 . 1989, p. 34.' ; 2. in Article 3 'Regulation (EEC) No 743/87' is replaced by 'Regulation (EEC) No 2405/89'. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7 . 1990, p. 1 . (3) OJ No L 115, 3 . 5. 1988 , p. 9. (4) OJ No L 265, 28 . 9 . 1990, p. 3 . 0 OJ No L 356, 24. 12. 1988 , p . 45. I4) OJ No L 63, 7 . 3 . 1989, p. 18 . Article 2 This Regulation shall enter into force on 1 January 1991 . No L 358/50 Official Journal of the European Communities 21 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission